Exhibit 10.2
[Form as of 2/26/09]
THERMO FISHER SCIENTIFIC INC.
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Granted Under
[Name of Equity Incentive Plan]
1. Award of Restricted Stock Units.
     This agreement sets forth the terms and conditions of an award by Thermo
Fisher Scientific Inc., a Delaware corporation (the “Company”), on
                    , 2009 (the “Award Date”) to
                                         (the “Participant”) of
                     restricted stock units (the “Base Restricted Stock Units”).
Each restricted stock unit represents the right to receive one share of common
stock, $1.00 par value, of the Company (“Common Stock”) pursuant to the terms,
conditions and restrictions set forth in this Agreement and in the Company’s
[Name of Equity Incentive Plan] (the “Plan”). In addition to the Base Restricted
Stock Units, the Participant may vest as to an additional amount of restricted
stock units (the “Incremental Restricted Stock Units”) up to 60% of the amount
of the Base Restricted Stock Units, also pursuant to the terms, conditions and
restrictions set forth in this Agreement and the Plan. The Base Restricted Stock
Units and the Incremental Restricted stock Units are together referred to in
this Agreement as the “RSUs.” The shares of Common Stock that are issuable upon
vesting of the RSUs are referred to in this agreement as Shares. Capitalized
terms used in this Agreement and not otherwise defined shall have the same
meaning as in the Plan.
2. Vesting Schedule.
     Except as otherwise provided in paragraphs (b) through (d) of Section 3,
the RSUs shall vest in accordance with Schedule A attached hereto and
incorporated herein; provided, that on each vesting date referenced in
Schedule A, the Participant is, and has been at all times since the Award Date,
an employee, officer or director of, or consultant or advisor to, the Company or
any other entity the employees, officers, directors, consultants, or advisors of
which are eligible to receive restricted stock awards under the Plan (an
“Eligible Participant”).
3. Forfeiture.
     (a) Termination of Relationship with the Company. In the event that the
Participant ceases to be an Eligible Participant for any reason other than those
set forth in paragraphs (b) through (d) below after the First Vesting Date but
before the Third Vesting Date, the RSUs that have not previously vested shall be
immediately forfeited to the Company. For the avoidance of doubt and
notwithstanding the provisions of [Section 9(b)(5)] of the Plan, if a
Participant’s employment with the Company terminates for any reason (and
regardless of whether a Change in Control Event has occurred) prior to the First
Vesting Date, all RSUs shall be forfeited at the time of employment termination.

 



--------------------------------------------------------------------------------



 



     (b) Death or Disability. In the event that the Participant’s employment
with the Company or a Subsidiary is terminated by reason of death or
“disability” (as defined below) after the First Vesting Date but before the
Third Vesting Date, the RSUs that have not previously vested shall vest 100%
upon the date of such death or disability. For the purposes of this Agreement, a
Participant shall be deemed to be “disabled” at such time as the Participant is
receiving disability benefits under the Company’s Long Term Disability Coverage,
as then in effect.
     (c) Discharge by the Company other than for Cause. In the event that the
Participant’s employment with the Company is terminated by the Company other
than for “Cause” (as defined in the Plan), or by the Participant for “Good
Reason”, in each case, within 18 months of a Change in Control Event, after the
First Vesting Date but before the Third Vesting Date, the RSUs that have not
previously vested shall vest 100% upon the effective date of such termination.
     (d) Retirement. If the Participant “retires” from the Company after the
First Vesting Date but before the Third Vesting Date, the RSUs that have not
previously vested shall vest 100% upon the effective date of such retirement,
provided that the retirement date occurs at least one year after the Award Date.
For the purposes of this Agreement, a Participant shall be deemed to have
“retired” upon his or her resignation from employment with the Company either
(i) after the age of 55 and the completion of 10 continuous years service to the
Company comprising at least 20 hours per week or (ii) after the age of 60 and
the completion of 5 continuous years service to the Company comprising at least
20 hours per week, but only if such resignation results in the occurrence of a
separation from service (as defined for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)).
4. Delivery of Shares
          (a) The Company shall deliver the Shares that become issuable upon the
vesting of an RSU on a Vesting Date (i) to the Participant as soon as
administratively practicable or (ii) in the event that the Participant’s
employment with the Company is terminated by reason of death, to the
Participant’s estate as soon as administratively practicable, but in either
event no later than 60 days after such Vesting Date.
          (b) The Company shall not be obligated to deliver Shares to the
Participant unless the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including, without
limitation, any applicable federal or state securities laws and the requirements
of any stock exchange upon which shares of Common Stock may then be listed.
5. Restrictions on Transfer.
     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.
6. Provisions of the Plan.

 



--------------------------------------------------------------------------------



 



     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7. Dividends.
     (a) If at any time during the period between the Award Date and the date
that the RSU vests, the Company pays a dividend or other distribution with
respect to its Common Stock, including without limitation a distribution of
shares of the Company’s stock by reason of a stock dividend, stock split or
otherwise, then on the date the Shares issuable upon vesting of the RSU are
delivered, the Company shall pay the Participant the dividend or other
distribution that would have been paid on such Share if the Participant had
owned such Shares during the period beginning on the Award Date and ending on
the respective Vesting Date. No dividend or other distribution shall be paid
with respect to RSUs that are forfeited.
     (b) Except as set forth in Section 7(a) above and in the Plan, neither the
Participant nor any person claiming under or through the Participant shall be,
or have any rights or privileges of, a stockholder of the Company in respect of
the Shares issuable pursuant to the RSUs granted hereunder until the Shares have
been delivered to the Participant.
8. Withholding Taxes; No Section 83(b) Election.
     (a) The Participant expressly acknowledges that the delivery of Shares to
the Participant will give rise to “wages” subject to withholding. Unless the
Participant provides notice to the Company prior to the delivery of the Shares
that the Participant will make payment to the Company on the date of delivery to
satisfy all required withholding taxes, the Participant hereby authorizes the
Company to hold back from the shares to be delivered pursuant to Section 4 of
this Agreement of that number of shares calculated to satisfy all such federal,
state, local or other applicable taxes required to be withheld in connection
with such delivery of Shares; provided, however, that the total tax withholding
where Shares are being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such wages).
     (b) The Participant acknowledges that no election under Section 83(b) of
the Code may be filed with respect to this Award.
9. No Right To Employment or Other Status. The grant of an award of RSUs shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under the Plan or this Agreement,
except as expressly provided herein.
10. Conflicts With Other Agreements. In the event of any conflict or
inconsistency between the terms of this Agreement and any employment, severance
or other agreement between the Company and the Participant, the terms of this
Agreement shall govern.

 



--------------------------------------------------------------------------------



 



11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to any
applicable conflicts of laws.
12. Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
13. Compliance with Section 409A of the Code. If and to the extent any portion
of any payment under this Agreement to the Participant in connection with his or
her employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the Participant
is a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Code Section 409A) (the “New
Payment Date”), except as Code Section 409A may then permit. The aggregate of
any payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.
     The Company makes no representations or warranty and shall have no
liability to the Participant or any other person if any provisions of or
payments, compensation or other benefits under this Agreement are determined to
constitute nonqualified deferred compensation subject to Code Section 409A but
do not to satisfy the conditions of that section.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  THERMO FISHER SCIENTIFIC INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Address:        
 
     
 
   
 
           
 
     
 
   
 
           
 
                          [Name of Participant]    
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   

